Title: To Benjamin Franklin from Madame ——— Düeil, 6 February 1785
From: Düeil, Madame ——
To: Franklin, Benjamin


				
					
						Monsieur
						a paris le 6 fevrier 1785
					
					Les bonté dont Madame adelaide honnore ma familles mayant atire a versalles pour luy faire des remercimant jesperé profitté de Ce momant pour avoir lhonneur de vous faire ma Cours et vous demandé vos hordre [ordres] pour du vin de chanpangne ayant lieux desperé que vous avés esttes Contans de Celuy que

jay heut lhonneur de vous fournir au moy daout quatre vintroy. Commes je vas enlivré a Monsieur le Compte de Mallebois pour un voage qui ce propose de faire je desireret savoir sis vous en navez bezoint dans Ce momant isis sis Contre mont atante il ne vous avez pas plus autans quatouts les [grand?] a qui jan nes fournis de pareil jannes de diferante espesse a paris donc je pouvé vous faire un petty pannier descée est je vous livreret Celuy qui vous pleré le plus je vous suplie de me donné vos hordre pronte mayant peut detans areste a paris. Je Croy que vostre ecellance ce rapellera esemant que Monsieur le Compte de Mallebois vous a dit que je meritté vostre Confiance tans du Cotté de la delicatesse defasont depancé que sur la bonne Callité des vin il est tres inportans pour la sante davoir du vin bien franc et qui ne soit pas ferlaté. Jattans les hordre de vostre ecellance est jay lhonneur de lasuré deu profond respect avec lequel je suis Vostre tres hunble est tres obeisante servante
					
						DÜEILfammes de laide major de gravellines
					
				
				
					demeurant a paris rue de la cheze pret la rue de grenelles faubour st jermain chez Madame bossus
				
			 
				Addressed: A sont escellance / Monsieur de franckellin / l’enbasassadeur des province / unie de lamerique en sont / autel / a passÿ
				Notation: Dueil 6. Fevr. 1785.
			